Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 1 of 21 Page ID #:1




  1 LAW OFFICES OF DALE K. GALIPO              LAW OFFICE OF JAMES S.
    Dale K. Galipo, Esq. (SBN 144074)          TERRELL
  2 dalekgalipo@yahoo.com                      James S. Terrell, Esq. (SBN: 170409)
    21800 Burbank Boulevard, Suite 310         Email: jim@talktoterrell.com
  3 Woodland Hills, CA 91367                   15411 Anacapa Road
    Telephone: (818) 347-3333                  Victorville, CA 92392
  4 Facsimile: (818) 347-4118                  Tel: (760) 951-5850
                                               Fax: (760) 952-1085
  5 LAW OFFICE OF SHARON J.
    BRUNNER
  6 Sharon J. Brunner, Esq. (SBN: 229931)
    Email: sharonjbrunner@yahoo.com
  7 14393 Park Avenue, Suite 100
    Victorville, CA 92392
  8 Tel: (760) 243-9997, Fax: (760) 843-8155
  9
                          UNITED STATES DISTRICT COURT
 10
                        CENTRAL DISTRICT OF CALIFORNIA
 11
      DEVON KING,                              Case No. 5:20-cv-1071
 12
                                               COMPLAINT FOR DAMAGES
 13              Plaintiff,
           vs.                                   1. Unreasonable Search and
 14                                                 Seizure—Excessive Force (42
 15 CITY OF FONTANA; CHRIS TUSANT                   U.S.C. § 1983)
    and DOES 1-10, inclusive,                    2. Unreasonable Search and
 16                                                 Seizure—Denial of Medical Care
 17           Defendants.                           (42 U.S.C. § 1983)
                                                 3. Municipal Liability – Ratification
 18                                                 (42 U.S.C. § 1983)
 19                                              4. Municipal Liability – Inadequate
                                                    Training (42 U.S.C. § 1983)
 20                                              5. Municipal Liability –
 21                                                 Unconstitutional Custom or Policy
                                                    (42 U.S.C. § 1983)
 22                                              6. Battery
 23                                              7. Negligence
                                                 8. Bane Act (Cal. Civil Code 52.1)
 24
                                               DEMAND FOR JURY TRIAL
 25
 26
 27
 28

                                           -1-
                                                                 COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 2 of 21 Page ID #:2




  1                           COMPLAINT FOR DAMAGES
  2        DEVON KING brings this Complaint against Defendants CITY OF
  3 FONTANA, CHRIS TUSANT, and DOES 1-10, inclusive, and hereby alleges as
  4 follows:
  5                                   INTRODUCTION
  6         1.    This civil rights and state tort action seeks compensatory and punitive
  7 damages for serious physical injuries sustained by Plaintiff DEVON KING
  8 (“KING” or “Plaintiff”) as a result of force used against him by City of Fontana
  9 Police Department Sergeant CHRIS TUSANT (“TUSANT”) on May 14, 2019. The
 10 shooting was excessive and unreasonable because KING posed no immediate threat
 11 of death or serious bodily injury to any person and was unarmed at the time of
 12 TUSANT’s use of deadly force against him. As a result of TUSANT’s use of
 13 deadly force, KING endured pain and suffering and sustained serious physical
 14 injuries. KING also experienced and continues to experience emotional distress
 15 from the physical injuries. Also, as a result of the shooting, KING has incurred
 16 medical expenses, has lost earnings, has suffered a reduced earning capacity, and
 17 expects to incur future medical expenses and lose future earnings.
 18                            JURISDICTION AND VENUE
 19        2.     This case arises under 42 U.S.C. § 1983 and 1988 as well as California
 20 law. This court has subject matter jurisdiction over Plaintiff’s federal question and
 21 civil rights claims pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has
 22 jurisdiction over Plaintiff’s supplemental state law claims under 28 U.S.C. § 1367 as
 23 those claims arise out of the same transactions and occurrences as Plaintiff’s federal
 24 question claims.
 25        3.     Venue is proper in the Central District of California pursuant to
 26 28 U.S.C. § 1391(b)(2) because all incidents, events, and occurrences giving rise to
 27 this action occurred in the City and the County of Fontana, California.
 28

                                               -2-
                                                                    COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 3 of 21 Page ID #:3




  1                                       PARTIES
  2        4.     At all relevant times, Plaintiff DEVON KING was and is an individual
  3 residing in the City of Fontana, California.
  4        5.     At all relevant times, Defendant CITY of Fontana (“CITY”) is and was
  5 a duly organized public entity, form unknown, existing under the laws of the State
  6 of California. CITY is a chartered subdivision of the State of California with the
  7 capacity to be sued. CITY is responsible for the actions, omissions, policies,
  8 procedures, practices, and customs of its various agents and agencies, including the
  9 Fontana Police Department and its agents and employees. At all relevant times,
 10 Defendant CITY was responsible for assuring that the actions, omissions, policies,
 11 procedures, practices, and customs of the Fontana Police Department and its
 12 employees and agents complied with the laws of the United States and of the State
 13 of California. At all relevant times, the CITY was the employer of Defendants
 14 TUSANT, DOE OFFICERS, and SUPERVISORY DOES.
 15        6.     Defendant CHRIS TUSANT (“TUSANT”) is a police officer working
 16 for the City of Fontana Police Department at the time of this incident. TUSANT
 17 was acting under color of law within the course and scope of his employment with
 18 the CITY of Fontana and its Police Department when he shot Plaintiff KING on
 19 May 14, 2019. TUSANT was acting with the complete authority and ratification of
 20 his principal, Defendant CITY at all relevant times.
 21        7.     Defendants DOES 1 – 5 (“DOE OFFICERS”) are police officers
 22 working for the Fontana Police Department at the time of this incident. DOE
 23 OFFICERS were acting under color of law within the course and scope of their
 24 employment with the Fontana Police Department at all relevant times. DOE
 25 OFFICERS were acting with the complete authority and ratification of his principal,
 26 Defendant CITY at all relevant times.
 27        8.     Defendants DOES 6 – 10 (“SUPERVISORY DOES”) are managerial,
 28 supervisorial, and policymaking employees of the Fontana Police Department, who

                                              -3-
                                                                   COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 4 of 21 Page ID #:4




  1 at all relevant times were acting under color of law within the course and scope of
  2 their duties as managerial, supervisorial, and policymaking employees for the
  3 Fontana Police Department. SUPERVISORY DOES were acting with the complete
  4 authority and ratification of their principal, Defendant CITY.
  5        9.     On information and belief, at all relevant times DOES 1-10 were
  6 residents of the County of Fontana.
  7        10.    In doing the acts and failing and omitting to act as hereinafter
  8 described, TUSANT was acting on the implied and actual permission and consent of
  9 SUPERVISORY DOES and the CITY.
 10        11.    In doing the acts and failing and omitting to act as hereinafter
 11 described, Defendants SUPERVISORY DOES were acting on the implied and
 12 actual permission and consent of the CITY.
 13        12.    The true names and capacities, whether individual, corporate,
 14 association, or otherwise of Defendants DOES 1-10, inclusive, are unknown to
 15 Plaintiff, who otherwise sues these Defendants by such fictitious names. Plaintiff
 16 will seek leave to amend this complaint to show the true names and capacity of
 17 these Defendants when they have been ascertained. Each of the fictitiously-named
 18 Defendants is responsible in some manner for the conduct or liabilities alleged
 19 herein.
 20        13.    At all times mentioned herein, each and every Defendant was the agent
 21 of each and every other Defendant and had the legal duty to oversee and supervise
 22 the hiring, conduct, and employment of each and every Defendant.
 23        14.    All of the acts complained of herein by Plaintiff against Defendants
 24 were done and performed by said Defendants by and through their authorized
 25 agents, servants, and/or employees, all of whom at all relevant times herein were
 26 acting within the course, purpose, and scope of said agency, service, and/or
 27 employment capacity. Moreover, Defendants and their agents ratified all of the acts
 28 complained of herein.

                                               -4-
                                                                     COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 5 of 21 Page ID #:5




  1         15.   All Defendants who are natural persons, including DOES 1-10, are
  2 sued individually and in their official capacities as officers, sergeants, captains,
  3 commanders, supervisors, and/or civilian employees, agents, policy makers, and
  4 representatives for the Fontana Police Department.
  5         16.   Plaintiff suffered injuries as a direct and proximate result of the actions
  6 of TUSANT. TUSANT is directly liable for Plaintiff’s injuries and damages under
  7 federal law pursuant to 42 U.S.C. § 1983.
  8         17.   Defendants CITY and SUPERVISORY DOES are liable for Plaintiff’s
  9 injuries under California law and under the doctrine of respondeat superior.
 10 Liability under California law for public entities and public employees is based upon
 11 California Government Code §§ 815.2, 820, and 820.8.
 12         18.   On November 12, 2019, Plaintiff filed comprehensive and timely
 13 claims for damages with the City of Fontana pursuant to applicable sections of the
 14 California Government Code.
 15         19.   On November 25, 2019, the City of Fontana denied said claim.
 16
 17                FACTS COMMON TO ALL CLAIMS FOR RELIEF
 18         20.   Plaintiff repeats and realleges each and every allegation in paragraphs 1
 19 through 19 of this Complaint with the same force and effect as if fully set forth
 20 herein.
 21         21.   On May 14, 2019, at approximately 11:00 p.m., near Jurupa Avenue
 22 and Cypress Avenue in the City of Fontana, TUSANT and DOE OFFICERS
 23 performed a traffic stop on a vehicle occupied by KING. During the traffic stop,
 24 KING, who was a passenger in the back seat of the vehicle, exited the vehicle and
 25 ran away on foot. TUSANT pursued KING on foot. As KING was running away
 26 from the police, he had a gun on him and he tossed the gun. After KING dropped
 27 the gun and was visibly unarmed, TUSANT fired four shots at KING when KING
 28

                                                -5-
                                                                      COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 6 of 21 Page ID #:6




  1 did not present an immediate threat of death or serious bodily injury. KING was
  2 struck by gunfire in the back of his legs.
  3         22.   The shooting was excessive and objectively unreasonable and contrary
  4 to basic police officer training because KING posed no immediate threat of death or
  5 serious bodily injury to any person at the time of the shooting. KING was unarmed
  6 at the time of the shooting. TUSANT did not exhaust all reasonable alternative
  7 measures prior to shooting. TUSANT failed to give a warning that deadly force was
  8 going to be used prior to shooting, despite it being feasible to do so.
  9         23.   At the time of the shooting, TUSANT was using the tac light on his
 10 gun.
 11         24.   TUSANT showed no reverence for human life. As KING lay bleeding
 12 on the ground, TUSANT handcuffed KING.
 13         25.   After the shooting, KING was denied prompt medical attention while
 14 he lay bleeding profusely and in pain on the ground. The delay of medical care to
 15 Plaintiff caused him extreme physical and emotional pain and suffering and
 16 contributed to his damages.
 17         26.   As a result of the shooting, Plaintiff sustained serious physical injuries
 18 and has incurred financial loss and expenses in the form of past and future loss of
 19 earnings, decreased earning capacity, and past and future medical expenses. Also as
 20 a result of this incident, Plaintiff has endured pain and suffering and emotional and
 21 mental distress stemming from the physical injuries.
 22
 23                             FIRST CLAIM FOR RELIEF
 24        Unreasonable Search and Seizure—Excessive Force (42 U.S.C. § 1983)
 25                      (Plaintiff brings this claim against TUSANT)
 26         27.   Plaintiff repeats and realleges each and every allegation in paragraphs 1
 27 through 26 of this Complaint with the same force and effect as if fully set forth
 28 herein.

                                                 -6-
                                                                      COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 7 of 21 Page ID #:7




  1         28.   TUSANT used excessive and unreasonable force when he shot KING
  2 multiple times when there was no immediate defense of life situation. Defendant
  3 TUSANT’s unjustified shooting deprived Plaintiff of his right to be secure in his
  4 person against unreasonable searches and seizures as guaranteed to Plaintiff under
  5 the Fourth Amendment to the United States Constitution and applied to state actors
  6 by the Fourteenth Amendment.
  7         29.   On May 14, 2019, at approximately 11:00 p.m., near Jurupa Avenue
  8 and Cypress Avenue in the City of Fontana, TUSANT and DOE OFFICERS
  9 performed a traffic stop on a vehicle occupied by KING. During the traffic stop,
 10 KING, who was a passenger in the back seat of the vehicle, exited the vehicle and
 11 ran away on foot. TUSANT pursued KING on foot. As KING was running away
 12 from the police, he had a gun on him and he tossed the gun. After KING dropped
 13 the gun and was visibly unarmed, TUSANT fired four shots at KING without
 14 justification. KING was struck by gunfire in the back of his legs. At the time of the
 15 shooting, KING did not pose an immediate threat of death or serious bodily injury to
 16 anyone.
 17         30.   The shooting was excessive and objectively unreasonable and contrary
 18 to basic police officer training because KING posed no immediate threat of death or
 19 serious bodily injury to any person at the time of the shooting. KING was unarmed
 20 at the time of the shooting.
 21         31.   TUSANT did not exhaust all reasonable alternative measures prior to
 22 shooting, and TUSANT showed no reverence for human life when he shot KING.
 23 TUSANT failed to give a warning that deadly force was going to be used prior to
 24 shooting, despite it being feasible to do so.
 25         32.   Plaintiff suffered serious and permanent physical injuries as a result of
 26 the shooting.
 27         33.   At all relevant times, TUSANT was acting under color of state law.
 28

                                               -7-
                                                                     COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 8 of 21 Page ID #:8




  1         34.    As a result of his misconduct as described above, Defendant TUSANT
  2 is liable for Plaintiff’s injuries.
  3         35.    The conduct of TUSANT was willful, wanton, malicious, and done
  4 with reckless disregard for the rights and safety of Plaintiff and therefore warrants
  5 the imposition of exemplary and punitive damages as to TUSANT.
  6         36.    Plaintiff seeks compensatory damages for the violations of his rights,
  7 including damages for past and future medical expenses, past and future loss of
  8 earnings and decreased earning capacity, physical injuries, past and future pain and
  9 suffering, emotional and mental distress stemming from the physical injuries,
 10 humiliation, and disfigurement. Plaintiff also seeks punitive damages, costs, and
 11 attorney’s fees under this claim.
 12
 13                             SECOND CLAIM FOR RELIEF
 14   Unreasonable Search and Seizure—Denial of Medical Care (42 U.S.C. § 1983)
 15                       (Plaintiff brings this claim against TUSANT)
 16         37.    Plaintiff repeats and realleges each and every allegation in paragraphs 1
 17 through 36 of this Complaint with the same force and effect as if fully set forth
 18 herein.
 19         38.    After the shooting, KING was denied prompt medical attention while
 20 he lay bleeding profusely and in pain on the ground. The delay of medical care to
 21 Plaintiff caused him extreme physical and emotional pain and suffering and
 22 contributed to his damages.
 23         39.     The denial of medical care by TUSANT deprived Plaintiff of his right
 24 to be secure in his person against unreasonable searches and seizures as guaranteed
 25 to him under the Fourth Amendment to the United States Constitution and applied to
 26 state actors by the Fourteenth Amendment.
 27
 28

                                                -8-
                                                                     COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 9 of 21 Page ID #:9




  1        40.     The delay in medical attention contributed to KING’s pain and
  2 suffering and was a contributing cause of KING’s injuries and his mental and
  3 emotional distress.
  4        41.     TUSANT knew that failure to provide timely medical treatment to
  5 Plaintiff could result in further significant injury or the unnecessary and wanton
  6 infliction of pain, but disregarded that serious medical need, causing Plaintiff great
  7 bodily harm.
  8        42.     The conduct of TUSANT was willful, wanton, malicious, and done
  9 with reckless disregard for the rights and safety of Plaintiff and therefore warrants
 10 the imposition of exemplary and punitive damages as to TUSANT.
 11        43.     At all relevant times, TUSANT was acting under color of state law.
 12        44.     As a result of his misconduct, TUSANT is liable for Plaintiff’s injuries.
 13        45.     Plaintiff seeks compensatory damages for the violations of his rights,
 14 including damages for past and future medical expenses, past and future loss of
 15 earnings and decreased earning capacity, physical injuries, past and future pain and
 16 suffering, emotional and mental distress stemming from the physical injuries,
 17 humiliation, and disfigurement. Plaintiff also seeks punitive damages, costs, and
 18 attorney’s fees under this claim.
 19
 20                             THIRD CLAIM FOR RELIEF
 21                  Municipal Liability – Ratification (42 U.S.C. § 1983)
 22   (Plaintiff brings this claim against Defendants CITY and SUPERVISORY DOES)
 23        46.     Plaintiff repeats and realleges each and every allegation in paragraphs 1
 24 through 45 of this Complaint with the same force and effect as if fully set forth
 25 herein.
 26        47.     At all relevant times, TUSANT was acting under color of state law.
 27        48.     The acts of TUSANT as described above, including shooting Plaintiff,
 28 deprived Plaintiff of his rights under the United States Constitution.

                                                -9-
                                                                     COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 10 of 21 Page ID #:10




   1        49.    Upon information and belief, a final policymaker, acting under color of
   2 law, who had final policymaking authority concerning the acts of TUSANT, ratified
   3 (or will ratify) Defendant TUSANT’s acts and the bases for them. Upon
   4 information and belief, the final policymaker knew of and specifically approved of
   5 (or will specifically approve of) Defendant TUSANT’s acts, which include use of
   6 excessive force against Plaintiff as well as the unreasonable detention and arrest of
   7 Plaintiff and denial of medical care.
   8        50.    Upon information and belief, a final policymaker has determined (or
   9 will determine) that the acts of TUSANT were “within policy.”
  10        51.    Plaintiff seeks compensatory damages for the violations of his rights,
  11 including damages for past and future medical expenses, past and future loss of
  12 earnings and decreased earning capacity, physical injuries, past and future pain and
  13 suffering, emotional and mental distress stemming from the physical injuries,
  14 humiliation, and disfigurement. Plaintiff also seeks costs and attorney’s fees under
  15 this claim.
  16
  17                           FOURTH CLAIM FOR RELIEF
  18               Municipal Liability – Failure to Train (42 U.S.C. § 1983)
  19   (Plaintiff brings this claim against Defendants CITY and SUPERVISORY DOES)
  20        52.    Plaintiff repeats and realleges each and every allegation in paragraphs 1
  21 through 51 of this Complaint with the same force and effect as if fully set forth
  22 herein.
  23        53.    At all relevant times, TUSANT was acting under color of state law.
  24        54.    The acts of TUSANT deprived Plaintiff of his rights under the United
  25 States Constitution.
  26        55.    The training policies of Defendant CITY were not adequate to train its
  27 officers to handle the usual and recurring situations with which they must deal.
  28

                                               -10-
                                                                     COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 11 of 21 Page ID #:11




   1        56.    Defendant CITY was deliberately indifferent to the obvious
   2 consequences of its failure to train its police officers adequately. Specifically, the
   3 CITY failed to adequately train TUSANT with respect to detentions and arrests,
   4 tactics, use of less-lethal options, and the use of deadly force, including determining
   5 whether the use of deadly force is reasonable and appropriate under the
   6 circumstances.
   7        57.    The failure of Defendant CITY to provide adequate training caused the
   8 deprivation of the Plaintiff’s rights by TUSANT; that is, the CITY’s failure to train
   9 is so closely related to the deprivation of Plaintiff’s rights as to be the moving force
  10 that caused the ultimate injury.
  11        58.    By reason of the aforementioned acts and omissions, Plaintiff suffered
  12 serious bodily injury, humiliation, pain and suffering, disfigurement, and past and
  13 future emotional and mental distress, and financial loss. Accordingly, Defendants
  14 CITY and SUPERVISORY DOES each are liable to Plaintiff for compensatory
  15 damages under 42 U.S.C. § 1983.
  16        59.    Plaintiff seeks compensatory damages for the violations of his rights,
  17 including damages for past and future medical expenses, past and future loss of
  18 earnings and decreased earning capacity, physical injuries, past and future pain and
  19 suffering, emotional and mental distress stemming from the physical injuries,
  20 humiliation, and disfigurement. Plaintiff also seeks punitive damages, costs, and
  21 attorney’s fees under this claim.
  22
  23                             FIFTH CLAIM FOR RELIEF
  24     Municipal Liability – Unconstitutional Custom or Policy (42 U.S.C. § 1983)
  25           (By Plaintiff against Defendants CITY and SUPERVISORY DOES)
  26        60.    Plaintiff repeats and realleges each and every allegation in paragraphs 1
  27 through 59 of this Complaint with the same force and effect as if fully set forth
  28 herein.

                                                -11-
                                                                       COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 12 of 21 Page ID #:12




   1        61.    At all relevant times, TUSANT was acting under color of state law.
   2        62.    When TUSANT detained and arrested Plaintiff, shot him multiple
   3 times, and then denied him timely medical attention, he acted pursuant to an
   4 expressly adopted official policy/ies or a longstanding practice(s) or custom of the
   5 Defendant CITY.
   6        63.    On information and belief, TUSANT was not disciplined, reprimanded,
   7 retrained, suspended, or otherwise penalized in connection with the detention, arrest
   8 and shooting of Plaintiff.
   9        64.    Defendants CITY and SUPERVISORY DOES, together with other
  10 CITY policymakers and supervisors, maintained, inter alia, the following
  11 unconstitutional customs, practices, and policies:
  12               (a)   Using excessive force, including excessive deadly force;
  13               (b)   Providing inadequate training regarding the use of deadly force;
  14               (c)   Employing and retaining as officers individuals such as
  15                     TUSANT, whom Defendant CITY at all times material herein
  16                     knew or reasonably should have known had dangerous
  17                     propensities for abusing their authority and for using excessive
  18                     force;
  19               (d)   Inadequately supervising, training, controlling, assigning, and
  20                     disciplining CITY police officers, and other personnel, including
  21                     TUSANT, whom Defendant CITY knew or in the exercise of
  22                     reasonable care should have known had the aforementioned
  23                     propensities and character traits;
  24               (e)   Maintaining grossly inadequate procedures for reporting,
  25                     supervising, investigating, reviewing, disciplining and
  26                     controlling misconduct by CITY officers, TUSANT;
  27               (f)   Failing to adequately discipline CITY officers for the above-
  28                     referenced categories of misconduct, including “slaps on the

                                               -12-
                                                                     COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 13 of 21 Page ID #:13




   1                     wrist,” discipline that is so slight as to be out of proportion to the
   2                     magnitude of the misconduct, and other inadequate discipline
   3                     that is tantamount to encouraging misconduct;
   4               (g)   Announcing that unjustified shootings are “within policy,”
   5                     including shootings that were later determined in court to be
   6                     unconstitutional;
   7               (h)   Even where shootings are determined in court to be
   8                     unconstitutional, refusing to discipline, terminate, or retrain the
   9                     officers involved;
  10               (i)   Encouraging, accommodating, or facilitating a “blue code of
  11                     silence,” “blue shield,” “blue wall,” “blue curtain,” “blue veil,”
  12                     or simply “code of silence,” pursuant to which police officers do
  13                     not report other officers’ errors, misconduct, or crimes. Pursuant
  14                     to this code of silence, if questioned about an incident of
  15                     misconduct involving another officer, while following the code,
  16                     the officer being questioned will claim ignorance of the other
  17                     officers’ wrongdoing;
  18               (j)   Maintaining a policy of inaction and an attitude of indifference
  19                     towards soaring numbers of police shootings, including by
  20                     failing to discipline, retrain, investigate, terminate, and
  21                     recommend officers for criminal prosecution who participate in
  22                     shootings of unarmed people.
  23        65.    By reason of the aforementioned acts and omissions, Plaintiff suffered
  24 serious bodily injury, humiliation, pain and suffering, disfigurement, and past and
  25 future emotional and mental distress, and financial loss.
  26        66.    Defendants CITY and SUPERVISORY DOES, together with various
  27 other officials, whether named or unnamed, had either actual or constructive
  28 knowledge of the deficient policies, practices and customs alleged in the paragraphs

                                                -13-
                                                                       COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 14 of 21 Page ID #:14




   1 above. Despite having knowledge as stated above, these defendants condoned,
   2 tolerated and through actions and inactions thereby ratified such policies. Said
   3 defendants also acted with deliberate indifference to the foreseeable effects and
   4 consequences of these policies with respect to the constitutional rights of Plaintiff
   5 and other individuals similarly situated.
   6         67.   By perpetrating, sanctioning, tolerating and ratifying the outrageous
   7 conduct and other wrongful acts, CITY and SUPERVISORY DOES acted with
   8 intentional, reckless, and callous disregard for the life and constitutional rights of
   9 Plaintiff. Furthermore, the policies, practices, and customs implemented,
  10 maintained, and still tolerated by Defendants CITY and SUPERVISORY DOES
  11 were affirmatively linked to and were a significantly influential force behind the
  12 injuries of Plaintiff.
  13         68.   The aforementioned unconstitutional customs, practices, and polices, in
  14 addition to the ratification of the deficient customs, practices, and policies, are
  15 evidenced by the number of prior shootings, which constituted excessive force,
  16 involving police officers working for the Fontana Police Department. The following
  17 cases, without limitation, are examples of continued misconduct by police officers
  18 working for the Fontana Police Department:
  19         69.   Accordingly, Defendants CITY and SUPERVISORY DOES each are
  20 liable to Plaintiff for compensatory damages under 42 U.S.C. § 1983.
  21         70.   Plaintiff seeks compensatory damages for the violations of his rights,
  22 including damages for past and future medical expenses, past and future loss of
  23 earnings and decreased earning capacity, physical injuries, past and future pain and
  24 suffering, emotional and mental distress stemming from the physical injuries,
  25 humiliation, and disfigurement. Plaintiff also seeks punitive damages, costs, and
  26 attorney’s fees under this claim.
  27         //
  28         //

                                                 -14-
                                                                       COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 15 of 21 Page ID #:15




   1                             SIXTH CLAIM FOR RELIEF
   2            Battery (Cal. Govt. Code § 820 and California Common Law)
   3       (Plaintiff brings this claim against Defendants CITY, TUSANT, and DOE
   4                                       OFFICERS)
   5         71.   Plaintiff repeats and realleges each and every allegation in paragraphs 1
   6 through 70 of this Complaint with the same force and effect as if fully set forth
   7 herein.
   8         72.   At all relevant times, TUSANT was working as a police officer for the
   9 Fontana Police Department and was acting within the course and scope of his duties
  10 as a police officer for the CITY.
  11         73.   On May 14, 2019, at approximately 11:00 p.m., near Jurupa Avenue
  12 and Cypress Avenue in the City of Fontana, TUSANT and DOE OFFICERS
  13 performed a traffic stop on a vehicle occupied by KING. During the traffic stop,
  14 KING, who was a passenger in the back seat of the vehicle, exited the vehicle and
  15 ran away on foot. TUSANT pursued KING on foot. As KING was running away
  16 from the police, he had a gun on him and he tossed the gun. After KING dropped
  17 the gun and was visibly unarmed, TUSANT fired four shots at KING without
  18 justification. KING was struck by gunfire in the back of his legs. KING was
  19 unarmed at the time he was shot and did not pose an immediate threat of death or
  20 serious bodily injury to anyone.
  21         74.   The shooting was excessive and objectively unreasonable and contrary
  22 to basic police officer training because KING posed no immediate threat of death or
  23 serious bodily injury to any person at the time of the shooting. KING was unarmed
  24 at the time of the shooting. TUSANT did not exhaust all reasonable alternative
  25 measures prior to shooting. TUSANT failed to give a warning that deadly force was
  26 going to be used prior to shooting, despite it being feasible to do so.
  27         75.   As a direct and proximate result of the conduct of TUSANT as alleged
  28 above, Plaintiff suffered serious and permanent physical injuries.

                                                -15-
                                                                      COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 16 of 21 Page ID #:16




   1          76.   The CITY is vicariously liable for the wrongful acts of Defendants
   2 TUSANT and DOES 1-10 pursuant to section 815.2(a) of the California
   3 Government Code, which provides that a public entity is liable for the injuries
   4 caused by its employees within the scope of the employment if the employee’s act
   5 would subject him or her to liability.
   6          77.   The conduct of TUSANT was malicious, wanton, oppressive, and
   7 accomplished with a conscious disregard for the rights of Plaintiff, entitling Plaintiff
   8 to an award of exemplary and punitive damages, which Plaintiff seeks under this
   9 claim.
  10          78.   Plaintiff seeks compensatory damages for the violations of his rights,
  11 including damages for past and future medical expenses, past and future loss of
  12 earnings and decreased earning capacity, physical injuries, past and future pain and
  13 suffering, emotional and mental distress stemming from the physical injuries,
  14 humiliation, and disfigurement.
  15
  16                            SEVENTH CLAIM FOR RELIEF
  17           Negligence (Cal. Govt. Code § 820 and California Common Law)
  18                      (Plaintiff brings this claim against all Defendants)
  19          79.   Plaintiff repeats and realleges each and every allegation in paragraphs 1
  20 through 78 of this Complaint with the same force and effect as if fully set forth
  21 herein.
  22          80.   The actions and inactions of Defendants were negligent and reckless,
  23 including but not limited to:
  24                (a)    TUSANT’s failure to properly and adequately assess the need to
  25                       detain, arrest, and use force or deadly force against Plaintiff;
  26                (b)    TUSANT’s negligent tactics and handling of the situation with
  27                       Plaintiff, including pre-shooting negligence;
  28

                                                  -16-
                                                                        COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 17 of 21 Page ID #:17




   1                (c)   TUSANT’s negligent detention, arrest, and use of force,
   2                      including deadly force, against Plaintiff;
   3                (d)   TUSANT’s failure to provide prompt medical care to Plaintiff,
   4                (e)   the CITY’s failure to properly train and supervise employees,
   5                      both professional and non-professional, including TUSANT;
   6                (f)   the CITY’s failure to ensure that adequate numbers of employees
   7                      with appropriate education and training were available to meet
   8                      the needs of and protect the rights of Plaintiff.
   9         81.   As a direct and proximate result of Defendants’ conduct as alleged
  10 above, and other undiscovered negligent conduct, Plaintiff suffered past and future
  11 financial loss, serious and permanent physical injuries, and past and future
  12 emotional and mental distress.
  13         82.   The CITY is vicariously liable for the wrongful acts of TUSANT and
  14 Defendants DOES 1-10 pursuant to section 815.2(a) of the California Government
  15 Code, which provides that a public entity is liable for the injuries caused by its
  16 employees within the scope of the employment if the employee’s act would subject
  17 him or her to liability.
  18         83.   Plaintiff brings this claim in his individual capacity and seeks
  19 compensatory damages for the violations of his rights, including damages for past
  20 and future medical expenses, past and future loss of earnings and decreased earning
  21 capacity, physical injuries, past and future pain and suffering, emotional and mental
  22 distress stemming from the physical injuries, and disfigurement.
  23         //
  24         //
  25         //
  26         //
  27         //
  28         //

                                                 -17-
                                                                        COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 18 of 21 Page ID #:18




   1                                EIGHTH CLAIM FOR RELIEF
   2                              (Violation of Cal. Civil Code § 52.1)
   3                     (Plaintiff brings this claim against CITY and TUSANT)
   4         84.     Plaintiff repeats and realleges each and every allegation in paragraphs 1
   5 through 83 of this Complaint with the same force and effect as if fully set forth
   6 herein.
   7         85.     California Civil Code, Section 52.1 (the Bane Act), prohibits any
   8 person from using violent acts or threatening to commit violent acts in retaliation
   9 against another person for exercising that person’s constitutional rights. An intent to
  10 violate a person’s civil rights can be inferred by a reckless disregard for the person’s
  11 civil rights.
  12         86.     TUSANT, while working for the CITY and acting within the course
  13 and scope of his duties as a police officer, intentionally committed and attempted to
  14 commit acts of violence against Plaintiff and also acted with a reckless disregard for
  15 Plaintiff’s civil rights, including by shooting him without justification or excuse,
  16 detaining him without reasonable suspicion and arresting him without probable
  17 cause, and by denying him timely medical care.
  18         87.     When TUSANT shot Plaintiff multiple times, including shots to the
  19 back of his legs, and allowed him to lie bleeding on the ground while he handcuffed
  20 Plaintiff, he interfered with his civil rights to be free from unreasonable searches and
  21 seizures, to equal protection of the laws, to timely and adequate medical care, to be
  22 free from state actions that shock the conscience, and to life, liberty, and property.
  23         88.     On information and belief, TUSANT intentionally and spitefully
  24 committed the above acts to discourage Plaintiff from exercising his civil rights, to
  25 retaliate against him for invoking such rights, or to prevent him from exercising
  26 such rights, which he was and is fully entitled to enjoy.
  27         89.     On information and belief, Plaintiff reasonably believed and understood
  28 that the violent acts committed by TUSANT were intended to discourage him from

                                                 -18-
                                                                       COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 19 of 21 Page ID #:19




   1 exercising the above civil rights, to retaliate against him for invoking such rights, or
   2 to prevent him from exercising such rights.
   3         90.    TUSANT interfered with the above civil rights of Plaintiff, including
   4 his right to be free from excessive force, and acted with a reckless disregard for
   5 these rights when he shot him while he was unarmed.
   6         91.   The conduct of Defendants was a substantial factor in causing
   7 Plaintiff’s harms, losses, injuries, and damages.
   8         92.   The CITY is vicariously liable for the wrongful acts of TUSANT
   9 pursuant to section 815.2(a) of the California Government Code, which provides
  10 that a public entity is liable for the injuries caused by its employees within the scope
  11 of the employment if the employee’s act would subject him or her to liability.
  12         93.   Defendants SUPERVISORY DOES are vicariously liable under
  13 California law and the doctrine of respondeat superior.
  14         94.   TUSANT’s conduct was malicious, wanton, oppressive, and
  15 accomplished with a conscious disregard for Plaintiff’s rights, justifying an award of
  16 exemplary and punitive damages as to TUSANT.
  17         95.   Plaintiff seeks compensatory damages for the violations of his rights,
  18 including damages for past and future medical expenses, past and future loss of
  19 earnings and decreased earning capacity, physical injuries, past and future pain and
  20 suffering, emotional and mental distress stemming from the physical injuries,
  21 humiliation, and disfigurement. Plaintiff also seeks punitive damages, costs, and
  22 attorney’s fees under California Civil Code section 52 as to this claim.
  23
  24
  25
  26
  27
  28

                                                -19-
                                                                      COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 20 of 21 Page ID #:20




   1                                 PRAYER FOR RELIEF
   2        WHEREFORE, Plaintiff DEVON KING, requests entry of judgment in his
   3 favor and against Defendants the City of Fontana, Chris Tusant, and Does 1-10,
   4 inclusive, as follows:
   5              A.     For compensatory damages in an amount to be proven at trial,
   6                     including damages for his serious physical injuries, for his pain
   7                     and suffering, for past and future medical expenses, for past and
   8                     future financial loss, and past and future mental and emotional
   9                     distress;
  10              B.     For punitive damages against Defendant Tusant in an amount to
  11                     be proven at trial;
  12              C.     For interest;
  13              D.     For reasonable costs of this suit and attorneys’ fees; and
  14              E.     For such further other relief as the Court may deem just, proper,
  15                     and appropriate.
  16
  17 DATED: May 21, 2020                    LAW OFFICES OF DALE K. GALIPO
                                            LAW OFFICE OF JAMES S. TERRELL
  18
                                            LAW OFFICE OF SHARON J. BRUNNER
  19
  20
                                            By             s/ Dale K. Galipo
  21                                          Dale K. Galipo
                                              James S. Terrell
  22                                          Sharon J. Brunner
                                              Attorneys for Plaintiff
  23
  24
  25
  26
  27
  28

                                                -20-
                                                                     COMPLAINT FOR DAMAGES
Case 5:20-cv-01071-ODW-SHK Document 1 Filed 05/21/20 Page 21 of 21 Page ID #:21




   1                            DEMAND FOR JURY TRIAL
   2        Plaintiff hereby demands a trial by jury.
   3
   4 DATED: May 21, 2020                  LAW OFFICES OF DALE K. GALIPO
                                          LAW OFFICE OF JAMES S. TERRELL
   5                                      LAW OFFICE OF SHARON J. BRUNNER
   6
   7
                                          By             s/ Dale K. Galipo
   8                                        Dale K. Galipo
                                            James S. Terrell
   9                                        Sharon J. Brunner
                                            Attorneys for Plaintiff
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -21-
                                                                  COMPLAINT FOR DAMAGES
